Citation Nr: 1637413	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a July 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional information and provide a VA examination. In statements at the July 2016 Board hearing and in a July 2016 correspondence, the Veteran reported that he received treatment at the VA Medical Center (VAMC) in East Orange every one to three months and attended individual and group therapy at the Trenton Vet Center in Ewing, New Jersey.  The claims folder currently has VAMC records only from April 2010 to July 2012 and October 2013 to May 2014;  Vet Center records only cover the period from March 2010 to July 2012.  Thus, the AOJ must attempt to obtain these records up to the present on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Veteran noted treatment from Dr. O. in the July 2016 correspondence and treatment from a private therapist at the July 2016 Board hearing.  A March 2016 letter from K. S., LCSW, also indicated that the Veteran has been receiving outpatient assessment and counseling for posttraumatic stress disorder (PTSD) since June 19, 2014.  Complete records from these sources have not been associated with the claims file.  The Veteran should be given an opportunity to provide those records or authorize VA to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, additional development is necessary to clarify the Veteran's employment history.  The sole employment document on file is the Veteran's VA Form 8940, dated January 2012, which lists one prior employer for which the Veteran worked until 2006.  A March 2010 Vet Center record noted the Veteran working as an umpire and part-time funeral assistant. The Veteran also missed an August 2011 Vet Center group session because he had to work.  Thus, the Veteran should be given an opportunity to update his employment information and the AOJ should perform the requisite additional development.

Finally, a VA examination is necessary.  The most recent VA medical examination is the April 2011 examination, which noted the Veteran's employment history but did not address the effects of his service-connected disabilities on his ability to work.  Therefore, the Board finds an additional VA examination is necessary following development of the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VAMC treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent treatment records from East Orange VAMC.  

Obtain the Veteran's complete medical records from the Trenton Vet Center in Ewing, New Jersey; copies of the records must be associated with the virtual claims file.  If necessary, the AOJ should provide a medical release form and request that the Veteran authorize VA to obtain medical treatment records from the Trenton Vet Center.  

In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, to include complete treatment records from K. S and Dr. O.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and request that he provide information related to his complete work history, including work as an umpire and part-time funeral assistant.  Provide the Veteran with the appropriate forms to disclose his employment history, including VA Form 21-8940, and request that he clarify his employment history.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner.  The claims file should be made available and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner should discuss the functional combined effect of the Veteran's service-connected disabilities and their complications on the Veteran's ability to work.  In this regard, the examiner should discuss the types of jobs the Veteran could/could not do.  This opinion must be rendered without regard to the Veteran's age or nonservice-connected disabilities. As noted in an April 2015 rating decision, he Veteran is currently service connected for PTSD with major depressive disorder and alcohol dependence, diabetes mellitus type II, residuals of right wrist fracture, residuals of left ankle fracture, and erectile dysfunction.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




